Case 2:10-cv-01534-LMA_ Document 22 Filed 10/08/20 Page 1 of 20

- apeld-8 DISTRICT COUR
EASTERN DISTRICT OF LOUISIANA

 

 

 

 

FILED} OCT 08 2020

Ae

 

  
 
   

THOMAS SCHMOLKE CIVIL ACTION

 
    

Oct 08, 2020
VERSUS | NO.: 10-1534
5; ct
N. BURL CAIN, Warden, La. State Pen. SECTION: “I(4)” PTH CIRCUS
NOTICE OF APPEAL
MAY IT PLEASE THE COURT:

Thomas Schmolke #342286, the Petitioner herein, gives notice of his intent to appeal to the
United States Court of Appeals for the Fifth Circuit from the final judgment in the above caption
matter on June 10. 2011, dismissing this case.

This notice is filed pursuant to Fed R.App. P da), which requires a notice of intent to appea!

to be filed with the Court within thirty days from the date of entry of judgment appealed from.

 

Respectfully submitted this day of , 20
Thomas Schmolke #342286
Camp D, Falcon 3
La State Penitentiary
Angola, LA 70712-9818
CERTIFICATE OF SERVICE

I, Thomas Schmolke #342286, hereby certify that a copy of the foregoing Notice of Appeal
has been served upon the Respondent, through the District Attorney, Parish of St.Tammany, by:
placing same in the institution’s legal mail system for depositing in the U.S. Mail, properly
addressed, and with proper, first-class postage pre-paid, this day of

,20.

THOMAS SCHMOLKE

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 2 of 20

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

THOMAS SCHMOLKE CIVIL ACTION
VERSUS NO.: 10-1334

N. BURL CAIN, Warden, La. State Pen. SECTION; “I(4)”
MOTION FOR ISSUANCE OF CERTIFICATE OFAPPEALABILATY

MAY IT PLEASE THE COURT:

Thomas Schmolke #342286, Petitioner herein, respectfully asks this Honorable Court to
issue a Certificate of Appealability to appeal the June 10. 2011 final judgment entered in the
above caption matter. This motion is filed pursuant to Fed RAppP 22(b); and, Else y.
Johnson, 104 F.3d 82 (5th Cir. 1997), which gives the District Court authority to issue certificate
of appealability. The issues Petitioner intends to appeal are:

1. TRIAL COUNSEL WAS INEFFECTIVE ASSISTANCE OF COUNSEL BY FAILING
TO INFORM PETITIONER OF HIS REPRESENTING CONFLICTING INTERESTS AND
FAILING TO SUBJECT THE STATE’S CASE TO MEANINGFUL ADVERSARIAL TESTING
BECAUSE OF AN ACTUAL CONFLICT OF INTEREST WITH DIVIDED LOYALTIES.

Interests of all defendants represented by same counsel were sufficiently aligned as to
preclude finding of actual conflict of interest and denial of effective assistance of counsel, where
all defendants were charged with theft and attempted theft.

In the instant case, the record cleariy establishes that the Trial Court knew, or reasonably
should have known, that this particular conflict / divided loyalties issue existed when it
gentenced Ms. Currier after a plea bargain, and her co-defendant, assigned the same defense
counsel, went to trial, At the very least, when Ms. Currier was called to the stand in shackles to
testify against the instant Petitioner utilizing the same appointed counsel, the judge should have
realized that: 1) this is conflicting defenses; 2) both co-defendants are not on trial; 3) the State

clearly called her as an adverse witness, 4) they were forced to share the same attorney without
Case 2:10-cv-01534-LMA -Document 22 Filed 10/08/20 Page 3 of 20

any waivers, or even warnings; and 5) the shared attomey in question would now have to place
Ms. Currier in the “crucible of cross-exam ination,” or else “pull punches.”

State direct-examination of Ms, Currier:

Q. Obviously, you are in shackles. You are serving a prison term for your

involvement in this case, correct?

A. Correct,

(Rp. 337).

The Trial Court could not be oblivious to the fact that this attorney was now at a cross-
road; he had to go one way or the other, and one of his clients was going to be left out in the
cold. Under the circumstances of this particular case, it’s axiomatic. Cuyler y. Sullivan, 446
U.S. 335, 100 S.Ct. 1708 (1980).

Even though the Antiterrorism and Effective Death Penalty Act (AEDPA) requires the federal
courts to shaw more deference to state court decisions than they would in a de novo review, this
cannot be interpreted to mean that an “objectively unreasonable” application of federal law
should be allowed to stand. 28 U.S.C.A. § 2254. Gardner vy. Johnson, 247 FE 3d 551 (Sth Cir.
Tex 4/4/01). .

In this case, the state Court’s misapplied Cuyler v. Sulfivan, supra, where the petitioner
shows their was an actual conflict existed, on the record, Mr. Talley’s representing conflicting
interests simultaneously, as well aa conducting an astonishingly brief crosa-examination which

utterly fails to confront Ms. Currier in any way beneficial to Petitioner af his trial.-
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 4 of 20

In determining whether to grant a COA, cirenit court’s inquiry is limited to a threshold
examination that requires an overview of the claims in the habeas petition and a general
‘assessment of their merits. A full consideration of the merits is not required, nor pennitted, by §
2253{c)(2). The fact that a COA should issue does not mean the petitioner will be entitled to
ultimate relief, rather the question is the debatability of the underlying constitutional claim, not
the resolution of that debate. Accordingly, the this honorable court must be mindful that a claim
can be debatable even though every jurist of reason might agree, after the COA has been granted
and the case had received full consideration, thet petitioner will not prevail. At the COA stage,
this honorable court does not apply the deferential AEDPA standard of review to examine the
merits of the habeas petition. Its immediate task is to determine, not the ultimate ments of
petitioner’s claims, but only whether petitioner has demonstrated that jurists of reason could
disagree with this cowt’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed further. Smith v. Dretke,

417 F.3d 438 (Sth Cir. 2005). See also, Cardenas v. Dretke, 405 F.3d 244 (Sth Cir. 03/29/05).

2. TRIAL COUNSEL AND APPELLATE COUNSEL WERE INEFFECTIVE
ASSISTANCE OF COUNSEL FOR FAILING TO PROPERLY ARGUE THE SUFFICIENCY
OF EVIDENCE AT TRIAL AND ON APPEAL.

3. THE PETITIONER’S CONVICTIONS AND SENTENCES FOR THEFT OVER
$500.00 AND ATTEMPTED THEFT OVER $500.00 VIOLATED THE UNITED STATES
FIFTH AMENDMENT’S DOUBLE JEOPARDY PROVISIONS. TRIAL COUNSEL WAS

INEFFECTIVE ASSISTANCE OF COUNSEL FOR ALLOWING A DOUBLE JEOPARDY
TRIAL.

4A.THE FILING OF A MULTIPLE BILL OF INFORMATION FOR THE IMPOSITION
OF A MANDATORY UFE SENTENCE VIOLATED U.S. CONSTITUTIONAL
AMENDMENTS 5 AND 14 DUE PROCESS, AND THE LOUISIANA CONSTITUTION ART.
I, §§ 2 AND 15, WHICH REQUIRES DUE PROCESS AND A GRAND JURY INDICTMENT
WHEN A LIFE SENTENCE MAY RESULT.
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 -Page 5 of 20

4B.LSA-R-S. 15:529.1 UNCONSTITUTIONALLY ALLOWS THE ENHANCEMENT OF
A SENTENCE ON FINDINGS OF FACT THAT ARE NOT MADE BY A JURY.

WHEREFORE, Petitioner respectfully prays that this Honorable court issue the requested
certificate of appealability in the above caption matter.

 

Respectfully submitted this day of 20.
Thomas Schmolke #342286
Camp D, Falcon 3
La. State Penitentiary
Angola, LA 70712-9818
CERTIFICATE OF SERVICE

 

 

1, Thomas Schmolke #342286, hereby certify that a copy of the foregoing motion for Certificate

of Appealability has been served upon the Respondent, through the District Attorney, Parish of

St. Tammany, by placing same in the institution’s legal mail system for depositing in the U.S.

Mail, properly addressed, and with propor, first-class postage pre-paid, this day of
, 20 .

THOMAS SCHMOLKE

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 6 of 20

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

THOMAS SCHMOLKE CIVIL ACTION

VERSUS NO.: 10-1534
N. BURL CAIN, Warden, La. State Pen. SECTION: “I(4”

R ATE OF APPEALABILIT
A notice of appeal having been filed in the captioned habeas corpus case, in which the
detention complained of arises out of process issued by a state court, the Court, considering the
record in the case and the requirement of ERA. P, Rule 22(b), hereby finds that:
[ ] acertificate of appealability for an appeal is hereby GRANTED.
[ ] acertificate of appealability for an appeal is hereby DENIED.

REASONS FOR DENIAL:

Date:

United States District udge

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 7 of 20

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

THOMAS SCHMOLKE CIVIL ACTION

VERSUS NO.: 10-1534
N. BURL CAIN, Warden, La. State Pen. SECTION: “I(4)”

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Thomas Schmolke #342286, Petitioner/Appellant in the above-cited case
and submits his Motion To Proceed In Forma Pauperis. In support thereof Appellant would
show the following: |

On or about June 14, 2011, Appellant received the final judgment in the above-styled canse.
It waa the judgment of the court to deny the Writ of Habeas Corpus.

Appellant was declared a pauperis person by the District Court and appellant was allowed to
proceed in forma pauperis, during the course of his Petition for Writ of Habeas Corpus.
Appellant remains an indigent person without any funds to pay the costs which may incur from
filing his appeal. Therefore, Appellant moves the court for permission to proceed In Forma
Pauperis on appeal in this matter.

Respectfully submitted on this day of 20

 

THOMAS SCHMOLKE

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 8 of 20

AFFIDAVIT TO ACCOMPANY MOTION FOR
LEAVE TO APPEALIN FORMA PAUPERIS

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

THOMAS SCHMOLKE CIVIL ACTION
VERSUS NO.: 10-1534
N. BURL CAIN, Warden, La, State Pen. SECTION: “(4)”

OF MOTI O PRO DO PE
IN FORMA PAUPERIS

I, Thomas Schmolke #342286, being first duly sworn, depose and say that I am the
Petitioner/Appellant, in the above entitled case; that in support of my motion to proceed on
appeal without being required to prepay fees, costs or give security therefor, I state that because
of my poverty I am unable to pay the costs of said proceeding or to give security therefore; that I

believe I am entitled to redress; and that the issues which I desire to present on appeal are the
following:

 

See Motion For Certificate of Appealability Attached

I further swear that the responses which I have made to the questions and instructions below
relating to my ability to pay the cost of prosecuting the appeal are true.

L. Are you presently employed? YES ( ) NO (X)

a If the answer is yes, state the amount of your salary or wages per month and give the
name and address of your employer.

b. Ifthe answer is no, state the date of your last employment snd the amount of the salary
and wages per month which you received.
Not in work force.

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 9 of 20

2. Have you received within the past twelve months any income from a business, profession

or other fonn of self-employment, or in the form of rent payments, interest, dividends, or other
source? YES( ) NO(X)

a. Ef the answer is yes, describe each source of income, and state the amount received from
each during the past twelve months.

3. Do you own any cash or checking or savings account? YES(X) NO( )

a If the answer is yes, state the total value of the items owned.
See Certificate of Accounts herein attached.

4. . Deo you own any real estate, stocks, bonds, notes, antomobiles, or other valuable
property(excluding ordinary honsehold fiumishings and clothing)? YES( ) NO(X)

a _— If the answer is yes, describe the property and state its approximate value.

5, List the persons who are dependent upon you for support and,state your relationship to
those persons.
None.

I understand that a false statement or answer to any questions in this affidavit will subject me to
penalties for perjury.

 

THOMAS SCHMOLKE

Subscribed and Sworn to before me this day of , 20

 

Ex-Officio Notary

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 10 of 20

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

THOMAS SCHMOLKE CIVIL ACTION

VERSUS NO.: 10-1534

N. BURL CAIN, Warden, La. State Pen. SECTION: “3(4)”
ORDER

Considering the foregoing application and affidavit, IT IS ORDERED that:
[ ] the party appoaling is entitled to proceed in forma pauperis.

[ the party appealing is not entitled to proceed in forma pauperis for the listed reasons:

Done this day of , 200

 

UNITED STATE DISTRICT COURT
JUDGE

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 11 of 20

STATEMENT OF ACCOUNT
(Certified Inatitutional Equivalent)
(To be aocnpleted by the institution of incarceration)

 

I hereby certify that this inmate, Thomas Schmalice #542286, has a present inmate account
balance of $ at the Lonis mitentiary. I further certdy that the
average monthly deposits for the preceding s six x months i is 3 .

 

(The average morthly deposits are to be detennined by adding the deposits made during a given month and dividing
the total by ihe munber of deposits made during that month. This is repeated for each of the six months. The
average from each of the six months are to be added together and the tdtal is divided by six).

I further certify that the average monthly balance for the prior six months is $

(The average monthly balance is to be determined by adding each day’s balance for a given month and dividing that
total by the munber of days in that month. This is to be repeated for each of the six prior months, The balance from
each of the six months are to be added together and the total is to be divided by stx).

' Date Certified Authorized Officer of Institution

 
ar

~ Clerk of Court, U.S. District Court,
Eastem District of Louisiana

500 Poydras Street, Room C-151
New Orleans, LA 70130

Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 12 of 20

Thomas Schmolke #342286
Camp D, Falcon 3

La. State Penitentiary
Angola, LA 70712-9818

     
   
 

COURT OF Fs.
S° RECEIWED |

s
OCT 08 2020

(Date)

 

Please find enclosed my pro se Notice of Intent to Appeal that I respectfully ask that you please
file into the docket of the above referenced civil matter for judicial consideration and disposition.

Your time and cooperation in this matter is, in advance, greatly appreciated and anxiously
anticipated.

Respectfully,

 

THOMAS SCHMOLEKE
T.S./sdg#341380
Enclosures

Ce: District Attomey, St.Tammany Parish. ©

fy f
Sy circus
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20

  

ASE, Gage ie tt 20
ro) Hos Lule SOs Cacce * Grin 10,9020
"Clock Oe TaUoitad States Cond)
oF Appeal s Fon UL ETA Crown?

  
   
   
   

COURT OF AS
RECEWED “<>

C
OCT 08 2000
2ETH cincut

&

Vow Chagas

Lams Smglte Mo: ti 30028, USC
, TERN
WB. BOLUS, 6 Using he ge OF BS EMT ie
SveEAL. CASO? hy \nave. & CDP Crom pr OFFico ae oa Mas Shoe
& Spal Wd Cake Wh, \ sO AIA, mo & Nolica. dom
Pw Co) Con anh Weedon ow Lol. Frdaral Cults ta Modded
Ono. .
“15 Qe my by Form Qouugeds hroug, Log Prowpam Iw Louisiapon
Stade RuSTMAL Deg te oats a 70712. “have A copus ve
Trey FAs Kea quo \ bo pen wha. Waid.
Ow MM FDO BD recaved @copy of ana. Ausmrssing
reveppnal Brauge SrCie MOS Re Gesling to ray psy
| _.
As SB gpuka aot Be congas \ Up Cas ve Welly pol
Te Se toupen ofr. \
Tras S essaved Anon Dea Mame AnouUM OW Apel IF LOD.
Timm vgen oF Ria bedi, my risUbe do recess as & mliks
Ate ern Gl append Wd Loss clomod
“os a
Now Cage BundaSad He Gules GnGDIethon Bm
uma SLING Upan Shien era te LOR My S9ud_ Sing =P SEN
tri 29H Leh qu Fovrek Pesagaavs \ since. & dol lenovs Yo
Las Wad humdy ask this CousD Rca chena. be lee mraaec
Thangs :
Nev Sob IS
“Thoms Qabwedke uaorlo : |
Came D> Cage -3
Lowsinva Stabe Feigao
Dwads da TOT.

 
 

 

Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 - Page 14 of 20

United States Court of Appeals

OFFICE OF THE CLERK
LYLE W. CAYCE TEL, 504-310-7700 >
CLERK 600 S,MAESTRI PLACE
, NEW ORLEANS, LA 70130
; ;
is
. ef . s
7 :
July 18, 2011
#342286 . . # , .
Mr. Thomas Schmolke ‘ « 3 , ¢

Louisiana State Penitentiary

General, Delivery
Angola,. LA 70712-0000

-No. 11-30625, Thomas Schmolke v. Burl Cain
* USDC No. 2:10-CV-1534 : oo

Dear Appellant: |

“We have docketed - your appeal. You should use’ the number listed

above on all future correspondence.
You should carefully read the following sections .

Filings in this court are governed strictly by the Federal Rules

. of Appellate Procedure, NOT - the Federal Rules of Civil

Procedure. We cannot accept motions submitted under the Federal

‘Rules of Civil Procedure. ‘We .can address only. those documents

the court .directs you to file, or ‘motion filed ‘under the Frep. R.

App. P. in support of the appeal. See FED. R. App. P. and 5™ Cir.

R..27 for guidance. Documents not authorized by these’ rules will

* not be acknowledged or-acted upon. ©

Court Fees

You must pay: a filing fee for your’ notice of: appeal--unless the
district court has entered an order exempting: you from paying the.

fee under ['Fep. R. App. P, 24, The $450.00 -Court of. Appeals

docketing fee and the $5.00 district court fee are due within 15

_days from this date. Both fees must be paid to the clerk of the
district court,. but’ you.must notify us when you pay the fees. If

you do not pay both fees, or file a motion with the district’.
court for leave to appeal In Forma Pauperis under FED. R. App. P.

24, we will dismiss your appeal without further notice, see 5™
CIR. R. 42,3. 030" )0 7

Ais

   
  

Sincerely,
LYLE W. CAYCE, Clerk |
Sy Sabu py Writ

Sabrina .B. Short, Deputy Clerk
504-310-7817 . .

 

cc: Ms.-Kathryn’W. Landry
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 15 of 20

 

linea 1 _fmta 0 rla - ~— ghfta- Ald chrsa - hld 1lna -.a RESULT
. DATE ,
. DEPARTMENT OF CORRECTIONS - WITHDRAWAL REQUEST PF30 _ - FO00652
* LSP .REQUEST .TY.REFER .P ., -POST .CHECK
*NUMBER.AMOUNT: .PE.NUMP™ VENDOR ° WEST -DATE .NUMBR
k#essess ,S=sss555- (2 . sy mimesis = Asay, SSeS. see Se Ss
342286 RG 23°74 &: : N INDIAN JEWELERS = «: .Y CO  . | i22 NSF

342286 4°3.40 74 O45iSP N GRIZZLY: Ls... 12 NSF

SERZIH . 318.50 74 0401SP N RIO GRANDE TOOLS & EQUIP - 110222 NSF

pan ass 178.12 74 0551SP P RIO GRANDE TOOLS & EQUIP. 110428. 208724
342286 58.00.74 0383SP P CROSS CREEK 110715 215321
"342286 . 65.00 74 0551SP P MCMASTER CARR . ' 110727 216491
342286 107.79. 74 0587SP P PAT'S HOME CENTER . 110729 216607
342286 5.00 74 0903SP P US CLERK OF COURT " 110823 219079
342286 - 5.00 73 0936ic P CAMP D soc - 110824 219112
- 342286 - 118.06 74 0249sp P MCMASTER: CARR ~ aw * 110914 220805
342286 . 12.00 73 0210ic P LEADERSHIP BUILDERS . = 111102 226183 |,
342286 129.80 74 0619sp P GRIZZLY . 111121 229320
342286 . 158.19 74 0619sp P INDIAN JEWELERS 111121 229321
342286 176.65 74 0619sp P RIO GRANDE 111121 229322

obama END REPORT .....

 

 

ae =

re

 
 

STATE OF LOUISIANA PAGE 3

   

  

 

4624
DEPARTMENT OF. CORRECTIONS DATE: O9/ basi
- “e+ STATEMENT +*+
; SCHMOLEE . THOMAS J ;

O44 FLY 4 : , . . LSP NO:342286
SOUISIANA STATE PENITENTIARY D FAL, 4, 00 cr. +. FAL CoN 4 CAMP D
a , CHECK ---REFERENCE--;... ------SA\ENGS orn poecaigeesenve -o00-
nN ; Sj aber POSE TCREIDARY DEPGSIT * DEPOSIT WITHDRAW
O° ~SiGINNING BALANCE - 98/01/11 24.61 0. 77 5.90 2 0.00
ONCENTIVE PAY oe -  OpégIP 07/31/11 o.20 0-00 6.20.) 0.00 0.00 0.00
QNCENTIVE PAY _ OP6TIP 08/07/11. . 0-28. 0.00 — G.28- 0.00 0.00 ° 8.08
2 GREEN 58 : -_ _ ° ©705DP 08/08/72. . 0,00 9.60’ 10:00 0.00 0.00 0.00
OSPOSTAGE a OHSSAR 08/12/11 — 0.00. 0.60 6.00... 0.44 0.00 90.00
TNCENTIVE PAY" " OpegIP 68/14/11 . O25 _ Onno O.36 0.09 0.00 | -0.00
@iily carmon 58 . o O80idp o8/15£/i1. “9.00.  -  0.00- 15,00, . 90,00. 0.00 0.06
iL cage 58 : a ogdidp o8/15/1i -. o.00 0.00 20:00. 6.00.5 0.00 0.00

ISCELLANEOUS DEPOSIT _  o801dp 08/15/12. | 0.06 - 0.00 5.00 . 0.00 .. 0.00 0.00
QNCENTIVE PAY OO OpsgIP 08/21/11. .34 @.00- 0.36 | 9.00 — 9.00 >. 0.00
= spann 58 - 988Sdp- 08/22/71 , 0. co 0.00 5:00... 0.005 -— 8F00- 6.06
Os CLERK OF COURT _ | 219079 o903sP 08/23/11 - .00- G00" OGG 7 5200.... 0100. G.80
Cane B soc _ 219212 083sie- Bhi .- 0. oo2- cloo” 0.00. - 5.00 * 0.09 0.30
CANT REN. 5205 nn D664560° 03/26/11 9.00. 2 6.0.8 0.00 ° 17.89 0.00: G.00
< CURRENT BALANCE - 08/28/12 25.81) 33.77 - 0.00
= :
— .
st
o
Ww
a ~
2

B ,
°.
od
A 3

Mw -

© 2
O

 

 
Case 2:10-cv-01534-LMA Document 22 Filed 10/08/20 Page 17 of 20

IN THE UNITED STATES COURT OF APPEALS

FOR THE FIFTH CIRCUIT

 

No. 11-30625

 

THOMAS SCHMOLKE,

Petitioner - Appellant |

po
vo

BURL CAIN, Warden,

Respondent - Appellee

 

Appeal from the United States District Court for the
Eastern District of Louisiana, New Orleans

 

| CLERK'S OFFICE:

Under 5" Cir. R.42.3, the appeal is dismissed as of August 8, 2011, for

want of prosecution. The appellant failed to timely pay docketing fee.
LYLE W. CAYCE

Clerk of the United States Court
of Appeals for the Fifth Circuit

pdedrie, Youve
By:

Sabrina M. Hains, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT

 

 

 
Case 2:10-cv-01534-LMA Document 22, Filed 10/08/20 Page 18 of 20

United States Court of Appeals
orFicr OF’ THE ‘CLERK

LYLE W, CAYCE TEL, 504-310-7700
CLERK ‘ 600 S, MAESTRI PLACE
. NEW ORLEANS, LA 70130

August 08, 2011

Ms. Loretta Whyte

U.S. District Court, Eastern District of Louisiana

500 Poydras Street fo

Room C-151- _- . : ,
New Orleans, LA 70130 .

 

No. 11-30625, Thomas Schmolke v. Burl Cain
USDC No. 2:10-CV-1534

Enclosed is a copy of the judgment issved as the mandate.

f
Sincerely,

-LYLE W. CAYCE, Clerk

By 4 pbhuie, Zh -

Sabrina M. foun Deputy Clerk
; 504-310-7695

 

 
Case 2:10-¢v-01534-LMA Document 22 Filed 10/08/20 Page 19 of 20

United States Court of Appeals
FIFTH CIRCUIT : :
OFFICE OF THE CLERK / . .
. PEL, 504-310-7790

. , 6005. MAESTRE PLACE
NEW ORLEANS, LA 70130

LYLE W. CAYCE
CLERK

| April 19, 2012. .
MEMORANDUM TO COUNSEL OR ‘PARTIES LISTED BELOW:

No. 11-30625 Thomas. Schmolke v. Burl Cain
. USDC No. 2:10-CV-1534

The court.has taken the following action ‘in this case:

Appellant’s -*Motion to Reconsider” treated as a motion to
reinstate appeal is hereby DENIED. ° 7

‘

Sincerely,
‘LYLE W. CAYCE, Clerk

py (hang

Donna L. Mendez, Deputy Clerk
504~310-7677 ©

 

M ~ Kathryn W. Landry:
. yr. Thomas Schmolke

 
ag. 7 ‘I HY
V4 TUS S qt) zag 2 8 430

[ror HL sj! |
eyed 40 pro) 53] 4) ~ at) ares
TO ”) . ae ) r COORILOL VT) T door
| Vr PQ rv,
Nom N2 um alls ANSTEY )

¢- ThQ Q-gug
UC te 8 a PS SAY WN

\#

 

 
